PER CURIAM.
Appellant Gomez was convicted of aggravated assault and sentenced to three years in the state prison.
*57On appeal appellant first questions the sufficiency of the evidence. However, the sufficiency of evidence was not raised for an appellate court to review, appellant having failed to file either a motion for directed verdict or a motion for new trial. State v. Barber, Fla.1974, 301 So.2d 7.
Appellant next contends that the trial court erred in not instructing the jury as to the penalty fixed by law for the offense charged as required by Rule 3.-390(a) RCrP. Said rule is not mandatory, only directory. Johnson v. State, Fla. 1974, 308 So.2d 38, affirming the view of this court expressed in Johnson v. State, 297 So.2d 35.
Affirmed.
McNULTY, C. J., and HOBSON and GRIMES, JJ., concur.